Exhibit 10.40

 

HEALTH NET, INC.

MANAGEMENT INCENTIVE PLAN

 

I. PURPOSE

 

The Health Net, Inc. Management Incentive Plan (the “Plan”) seeks to create
incentives for key employees of Health Net, Inc. (the “Company”) and its
subsidiaries to enhance the efficiency and profitability of the Company and its
subsidiaries by providing participating employees with an opportunity to earn
financial rewards in the form of annual incentive payments if certain
performance objectives are met.

 

II. DEFINITIONS

 

For purposes of the Plan, certain terms used herein shall be defined as follows:

 

  1. Base Salary. Base compensation, determined as of the last day of the Plan
Year, paid to a Participant, excluding, without limitation, incentives, bonuses,
overtime pay, reimbursement of relocation and other expenses, auto allowances
and employee and fringe benefits.

 

  2. Board. The Board of Directors of the Company.

 

  3. Compensation and Stock Option Committee. The Compensation and Stock Option
Committee of the Board.

 

  4. Earnings Per Share. The earnings per share of the Common Stock, $.001 par
value, of the Company for the Plan Year as reported in the Company’s audited
financial statements.

 

  5. Incentive Award. The incentive compensation award paid to a Management
Employee under the Plan.

 

  6. Management Employee. An employee whose position with the Company or a
Subsidiary is that of a Supervisor or a more senior management position.

 

  7. Participant. A Management Employee who is eligible for an Incentive Award
under the Plan and who has been selected to participate in the Plan by the
Compensation and Stock Option Committee.

 

  8. Plan Year. The 12-month period beginning on January 1 of each year.

 

  9. Subsidiary. A direct or indirect wholly owned subsidiary of the Company.

 



--------------------------------------------------------------------------------

III. ELIGIBILITY

 

A Management Employee shall be eligible to participate in the Plan for a Plan
Year if he or she is employed on or before September 30 of such Plan Year by the
Company or a Subsidiary, unless the Management Employee is eligible to
participate in any other incentive bonus plan of the Company or a Subsidiary
(e.g., the Health Net, Inc. Executive Officer Incentive Plan or other specific
bonus plan).

 

IV. PARTICIPATION

 

The Compensation and Stock Option Committee shall determine which eligible
Management Employees shall become Participants in the Plan for a Plan Year prior
to the beginning of such Plan Year, or as soon as practicable thereafter, based
upon recommendations of senior management of the Company. As soon as reasonably
practicable thereafter, such Participants shall be notified of their selection
for participation in the Plan for such Plan Year and of the manner in which
their Incentive Awards may be earned.

 

The Compensation and Stock Option Committee shall also have discretion during
any Plan Year (i) to select additional eligible Management Employees for
participation in the Plan and (ii) to terminate the participation in the Plan of
any Participants. In any such case, Incentive Awards for any such Management
Employee shall be prorated, based on the portion of the Plan Year during which
the Management Employee was a Participant. The Incentive Award of any
Participant who is on an unpaid leave of absence for 30 days or more during a
Plan Year may be prorated based on the number of days of such Plan Year during
which such Management Employee was in active pay status, as determined by the
Senior Vice President Organization Effectiveness.

 

A Management Employee shall not be entitled to participate in the Plan for a
Plan Year solely because such Management Employee was selected to participate in
the Plan for any prior Plan Year.

 

V. INCENTIVE AWARDS

 

  (a) Incentive Award Groups.

 

Prior to the beginning of each Plan Year, or as soon thereafter as is reasonably
practicable, the Compensation and Stock Option Committee shall determine the
various categories of Incentive Awards, based upon employment responsibilities
(the “Incentive Award Groups”), that shall be available under the Plan for the
Plan Year.

 

  (b) Target Incentive Levels.

 

Each Plan Year, the Compensation and Stock Option Committee also shall establish
with respect to each Incentive Award Group, a target incentive level (the
“Target Incentive Level”) which shall apply to Participants in the Incentive
Award Group for such Plan Year. The Target Incentive Level for each Incentive
Award Group shall be expressed as a

 

2



--------------------------------------------------------------------------------

percentage of the Base Salary of the Participants therein, and, when multiplied
by each such Participant’s Base Salary, shall represent the amount of the
Incentive Award that such Participant would be entitled to receive if the
relevant Performance Objectives, as hereinafter defined, have been fully
attained. The Compensation and Stock Option Committee shall have discretion each
Plan Year to establish with respect to any Performance Objective a minimum
performance level to be attained for such Plan Year below which no Incentive
Award would be payable hereunder. Notwithstanding the preceding sentences of
this Section V(b), the Compensation and Stock Option Committee shall have
discretion each Plan Year to establish, with respect to any Performance
Objectives, performance levels which will result in the payment of Incentive
Awards which are in an amount either greater than the Target Incentive Levels or
less than any minimum performance level previously established for such Plan
Year.

 

  (c) Performance Objectives.

 

The payment of Incentive Awards to Participants under the Plan shall be
determined by the extent to which certain performance objectives (the
“Performance Objectives”) have been attained with respect to each Plan Year.
Prior to the beginning of each Plan Year, or as soon thereafter as is reasonably
practicable, the Compensation and Stock Option Committee shall establish the
Performance Objectives which will apply to each Incentive Award Group for the
Plan Year and the manner in which Incentive Awards may be earned for such Plan
Year. Unless otherwise determined by the Compensation and Stock Option
Committee, there shall be three (3) categories of Performance Objectives, as
follows:

 

(1) Company Performance Objectives;

 

(2) Business Unit Performance Objectives; and

 

(3) Individual Performance Objectives.

 

Incentive Awards with respect to Participants in each Incentive Award Group may
be determined for any Plan Year on the basis of one or any combination of the
Performance Objectives, as determined by the Compensation and Stock Option
Committee in its discretion.

 

The Company Performance Objective for each Plan Year shall be established by the
Compensation and Stock Option Committee, taking into account the recommendations
of the Chief Executive Officer of the Company (the “CEO”) and, unless otherwise
determined by the Compensation and Stock Option Committee with respect to any
Plan Year, shall be stated on the basis of the Earnings Per Share of the
Company. The Compensation and Stock Option Committee may, in its sole
discretion, adjust such Company Performance Objectives on account of any
extraordinary changes which occur during the Plan Year, such as changes in
accounting practices or the law.

 

The Business Unit Performance Objectives and Individual Performance Objectives
shall be determined by the Compensation and Stock Option Committee each Plan
Year, taking into account the recommendations of the CEO and other designated
officers of the Company, and shall be based upon specific written goals and
objectives which are unique to the relevant Business Unit or eligible Management
Employee.

 

3



--------------------------------------------------------------------------------

  (d) Evaluation of Performance.

 

As soon as practicable following the end of each Plan Year, the Compensation and
Stock Option Committee, after taking into account evaluations and
recommendations of the CEO and other designated officers of the Company, shall
evaluate the degree to which the Performance Objectives have been met for the
Plan Year for purposes of determining the amounts of any Incentive Awards
payable under the Plan.

 

  (e) Payment of Incentive Awards.

 

Incentive Awards shall be payable to Participants no later than the March 15th
occurring immediately after the Plan Year in which an Incentive Award was
earned, unless a Participant elects, at the time and in the manner determined by
the Compensation and Stock Option Committee, to defer the receipt of an
Incentive Award in accordance with rules and procedures established by the
Senior Vice President Organization Effectiveness.

 

VI. CHANGE IN EMPLOYMENT POSITION

 

Unless otherwise determined by the Compensation and Stock Option Committee, the
Incentive Award for a Participant who changes his or her employment position
within the Company during a Plan Year shall be determined by prorating the
Target Incentive Level and the Incentive Award pertaining to each of the
Participant’s positions on the basis of the portion of the Plan Year employed in
each position.

 

VII.  TERMINATION OF EMPLOYMENT

 

Unless otherwise determined by the Compensation and Stock Option Committee, a
Participant whose employment terminates for any reason prior to December 31 of a
Plan Year, shall not be entitled to receive an Incentive Award for such Plan
Year.

 

VIII.  ADMINISTRATION

 

The Plan shall be administered by the Compensation and Stock Option Committee,
which shall have full power and authority to interpret, construe and administer
the Plan in accordance with the provisions herein set forth. The Compensation
and Stock Option Committee’s interpretation and construction hereof, and actions
hereunder, or the amount or recipient of the payments to be made herefrom, shall
be binding and conclusive on all persons for all purposes. In this connection,
the Compensation and Stock Option Committee may delegate to any corporation,
committee or individual, regardless of whether the individual is an employee of
the Company or a Subsidiary, the duty to act for the Compensation and Stock
Option Committee hereunder. No officer or employee of the Company or any
Subsidiary shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan unless
attributable to his or her own willful misconduct or lack of good faith. The
expenses of administering the Plan shall be paid by the Company and each
Subsidiary and shall not be charged against the Plan.

 

4



--------------------------------------------------------------------------------

IX. AMENDMENT OR TERMINATION

 

The Plan may be amended or terminated at any time and for any reason by the
Compensation and Stock Option Committee. The Compensation and Stock Option
Committee may, in its sole discretion, reduce or eliminate an Incentive Award to
any Participant at any time and for any reason. The Plan is specifically
designed to guide the Company in granting Incentive Awards and shall not create
any contractual right of any Management Employee to any Incentive Award prior to
the payment of such award.

 

X. NONTRANSFERABILITY

 

No Incentive Award payable hereunder, nor any right to receive any future
Incentive Award hereunder, may be assigned, alienated, sold, transferred,
anticipated, pledged, encumbered, or subjected to any charge or legal process,
and if any such attempt is made, or a person eligible for any Incentive Award
hereunder becomes bankrupt, the Incentive Award under the Plan which would
otherwise be payable with respect to such person may be terminated by the
Compensation and Stock Option Committee which, in its sole discretion, may cause
the same to be held or applied for the benefit of one or more of the dependents
of such person or make any other disposition of such award that it deems
appropriate.

 

XI. INCOME TAX WITHHOLDING/RIGHTS OF OFFSET

 

The Company shall have the right to deduct and withhold from all Incentive
Awards all federal, state and local taxes as may be required by law. In addition
to the foregoing, the Company shall have the right to set off against the amount
of any Incentive Award which would otherwise be payable hereunder, the amount of
any debt, judgment, claim, expense or other obligation owed at such time by the
Participant to the Company or any Subsidiary.

 

XII.  CLAIM TO INCENTIVE AWARDS AND EMPLOYMENT RIGHTS

 

Nothing in this Plan shall require the Company or any Subsidiary to segregate or
set aside any funds or other property for purposes of paying all or any portion
of an Incentive Award hereunder. No Participant shall have any right, title or
interest in or to any Incentive Award hereunder prior to the actual payment
thereof, nor to any property of the Company or any Subsidiary. Neither the
adoption of the Plan nor the continued operation thereof shall confer upon any
employee any right to continue in the employ of the Company or any Subsidiary or
shall in any way affect the right and power of the Company or any Subsidiary to
dismiss or otherwise terminate the employment of any employee at any time for
any reason, with or without cause.

 

5



--------------------------------------------------------------------------------

XIII.  CONSTRUCTION

 

Titles and headings of sections in the Plan are for convenience of reference
only, and in the event of any conflict, the text of the Plan, rather than such
titles or headings, shall control.

 

XIV.  GOVERNING LAW

 

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the State of Delaware.

 

6